DOYLE, Judge,
concurring.
Although I concur in the result reached by the majority, I do not agree that a police officer has the same discretion that is reposited in the office of district attorney. In the performance of his duties the law grants to the district *270attorney wide discretion in the exercise of which he “acts in a quasi-judicial capacity,” Commonwealth ex rel. Spector v. Martin, 426 Pa. 102, 232 A.2d 729 (1967). That is not the same discretion that a police officer has in the investigation of a crime. Thus, I disagree with the majority’s reasoning on this point.
McGINLEY, J., joins in this concurring opinion.